ORDER
PER CURIAM:
On December 9, 1997, counsel for the appellant filed a motion for panel review. On January 8, 1998, a panel of the Court denied the appellant’s motion. On January 22,1998, counsel for the appellant filed a motion for en banc review. Further, the appellant moved for a stay pending a decision by the Federal Circuit in Cummings v. Brown, U.S. Vet.App. No. 95-1058, 1996 WL 366406 (dismissed June 26, 1996), appeal docketed, No. 97-7004 (Fed.Cir. Oct. 7, 1996).
Upon consideration of the foregoing, it is
ORDERED that the appellant’s motion to stay pending Cummings is denied. It is further
ORDERED that the appellant’s motion for review by the Court en banc is denied.